Wood, J. Can the judgment of the county court establishing a public road, under chapter 58, Kirby's Digest, be set aside by certiorari, because the owners of the land taken for the public highway did not have notice of the meeting of the viewers appointed by the court to lay out the road, and because the viewers met on a day prior to the day designated by the court for them to meet? The question is answered through Chief Justice Cockrill in Howard v. State, 47 Ark. 431, 441: “The landowner can not be said to be deprived of his rights to be heard by the want of notice of the viewers’ meeting. The assessment of damages by the viewers is not of itself binding upon him. It requires the judgment of the county court to give it any force or .validity. It is made the duty of the court to see that the award of damages is just to the public and the individual, and the landowner, who is a party by virtue of the publication, is thus afforded his day in court, regardless of the report of the viewers.” In the instant case notice by publication was duly given as required by the statute, section 2995, Kirby.’s Digest. This gave the county court jurisdiction. The errors of which appellees complain were mere irregularities in the exercise of jurisdiction which could and should have been corrected on appeal. Pettigrew v. Washington County, 43 Ark. 33; Ex parte Pearce, 44 Ark. 513; Burgett v. Apperson, 52 Ark. 213; Aven v. Wilson, 61 Ark. 287. Such errors were so corrected in Beck v. Biggers, 66 Ark. 293, and cases cited by appellees. In Grinstead v. Wilson, 69 Ark. 590, there was no notice by publication or otherwise. Hence the county court had no jurisdiction. The other case of Roberts v. Williams, 15 Ark. 43, cited and relied on by appellees, is referred to in Howard v. State, supra. The judgment is therefore reversed with directions to enter a judgment reinstating the judgment of the county court.